Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is sent in response to Applicant’s Communication received on August 30, 2021 for application number 17/461,192. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract,  and Claims.
3.	Claims 1-17 are presented for examination.
Oath/Declaration
4.	An inventor’s oath or declaration has not been received for this application.
Priority
5.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. AU 2020903107, filed on August 31, 2020.
Specification
6.	The abstract of the disclosure is objected to because “abstract exceeds 150 words”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1, 7-9 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Satake et al.(US 5,917,927)(hereinafter Satake) in view of Sato et al.(US 2003/0048927 A1)(hereinafter Sato).
	Regarding claim 1, Satake discloses an apparatus for assessing paddy rice grains [See Satake: Fig. 1 and col.  1 lines 5-9 regarding automatic inspection systems, and in particular relates to the automatic inspection of rice, other grains, or other products, and the determination of their size and/or broken content], the apparatus including: 
a light source[See Satake: Fig. 1 and col.  3 lines 25-33 regarding illumination system 13]; 
a camera secured in a fixed position[See Satake: Fig. 1 and col.  3 lines 25-33 and col. 7 lines 1-12 regarding light-sensing system 14 and line-scan camera 82]; and 
a grain tray mountable between the light source and the camera[See Satake: Figs. 1, 3 and 6 regarding grain-conveyance tray 31], the grain tray defining a plurality of elongate openings[See Satake: Figs. 1-7B  and col. 4 lines 34-67 regarding grain-conveyance tray 31 with grooves or troughs 30, 49 that are interpreted as elongated openings. ], each opening defining opposed ends and being dimensioned to receive a paddy grain between the ends[See Satake: Figs. 1-7B  and col. 4 lines 34-67 regarding grain-conveyance tray 31 with grooves or troughs 30, 49 that are interpreted as elongated openings. As shown in the figures 2-7B, each groove or trough define opposed ends in the tray 31 and each groove or trough is dimensioned to receive the grain between the ends.].
 the light source being operable in a first mode to illuminate one end of at least some of the openings of the grain tray[See Satake: Figs. 1-2 and col. 6 lines 20-34 regarding The grains are illuminated while they are in the field of view of the light-sensing system 14 by the illumination system 13. Referring to FIGS. 1 and 2, the illumination system is above the tray and illuminates the grains and tray. The reflected light is sensed by the light-sensing system 14.(The illumination system 13 is at least operable in one mode to illuminate one end of the grooves or troughs of the grain tray 31)].
Satake does not explicitly disclose the light source being operable in a second mode to illuminate the opposed end of the at least some of the openings, where in each mode the light source transmits light through the at least some of the openings and towards the camera.
However, Sato teaches the light source being operable in a second mode to illuminate the opposed end of the at least some of the openings, where in each mode the light source transmits light through the at least some of the openings and towards the camera [See Sato: Figs. 2-29 and par. 105, 141, 150, 171-176 regarding examples of different optical irradiation modes. As shown in FIGS. 10A and 10B, however, there may be alternately arranged one-dimensional LED arrays 44A and 44B which have opposite light emitting directions. In this case, the grains are illuminated obliquely in two different directions so that their quality can be judged more effectively…  As shown in FIGS. 16A and 16B, however, the construction may be modified into such one (i.e., an eighth embodiment) that one-dimensional light emitting diode arrays 164 and 166 having opposite light emitting directions are alternately arrayed. In this modification, the grains 128 are irradiated obliquely with lights of two different directions so that their quality can be judged more effectively…  Further on, in  case only the light source 280 is turned ON, for example, there is established a mode, in which the light C emitted from the light source 280 is obliquely incident upon the internal cracking plane P of the grains 228 so that only the randomly reflected rays R1 reflected randomly on the internal cracking plane P are received by the light receiving portion 234. In this mode, therefore, the light B to be received by the light receiving portion 234 is designated by B1. In case the light source 280 is turned OFF whereas only the optical irradiation portion 232 is turned ON, on the contrary, there is established a mode, in which a portion of the light A emitted from the optical irradiation portion 232 is obliquely incident upon the internal cracking plane P of the grains 228 so that only the randomly reflected rays R2 reflected randomly on the internal cracking plane P is received by the light receiving portion 234.  In this mode, therefore, the light B to be received by the light receiving portion 234 is designated by B2…. The light receiving portion 234 for receiving both the transmitted light emitted from a light source 280 on the side of the later-described cover member 222 and transmitted through the grains 228 on the sample bed 226 and the reflected light emitted from the optical irradiation portion 232 and reflected by the grains 228. Moreover, the light receiving portion 234 of the scanning unit 230 is constructed to include color CCDs and to decompose the image of the grains 228, as placed on the sample bed 226, into the three RGB colors (i.e., the red, green and blue colors) thereby to read and output them to the client computer 14…(Thus, the opposite light emitting directions of the light source allows to generate respective images of the grains at two different directions or ends)].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Satake with Sato teachings by including “the light source being operable in a second mode to illuminate the opposed end of the at least some of the openings, where in each mode the light source transmits light through the at least some of the openings and towards the camera” because this combination has the benefit of providing a multi-mode light source to the grain inspection system to have the capabilities of capturing images at different directions and/or different illumination modes or conditions.
Further on, when combined, Satake and Sato teach or suggest  the camera being operable to capture a first image of the at least some of the openings simultaneously with the light source being operated in the first mode, and a second image of the at least some of the openings simultaneously with the light source being operated in the second mode[See Satake: Figs. 1-2 and col.  3 lines 25-33, col. 6 lines 20-34  and col. 7 lines 1-12regarding The grains are illuminated while they are in the field of view of the light-sensing system 14 by the illumination system 13. Referring to FIGS. 1 and 2, the illumination system is above the tray and illuminates the grains and tray. The reflected light is sensed by the light-sensing system 14… Lens 81 of the light-sensing system 14 directs light into a line-scan camera 82, which detects light reflected by the grains and tray.  Light reflected from the tray and grain is sensed by the in-line pixelated sensors. The outputs from the pixelated sensors are sequentially and repetitively scanned to obtain and extract the boundary of the image of each inspected grain by detection of the intensity of light received by the sensors... (The illumination system 13 is at least operable in one mode to illuminate one end of the grooves or troughs of the grain tray 31 to help capture at least one image by the line-scan camera 82).  See Sato: Figs. 2-29 and par. 105, 141, 150, 171-176 regarding examples of different optical irradiation modes. As shown in FIGS. 10A and 10B, however, there may be alternately arranged one-dimensional LED arrays 44A and 44B which have opposite light emitting directions. In this case, the grains are illuminated obliquely in two different directions so that their quality can be judged more effectively…  As shown in FIGS. 16A and 16B, however, the construction may be modified into such one (i.e., an eighth embodiment) that one-dimensional light emitting diode arrays 164 and 166 having opposite light emitting directions are alternately arrayed. In this modification, the grains 128 are irradiated obliquely with lights of two different directions so that their quality can be judged more effectively…  Further on, in  case only the light source 280 is turned ON, for example, there is established a mode, in which the light C emitted from the light source 280 is obliquely incident upon the internal cracking plane P of the grains 228 so that only the randomly reflected rays R1 reflected randomly on the internal cracking plane P are received by the light receiving portion 234. In this mode, therefore, the light B to be received by the light receiving portion 234 is designated by B1. In case the light source 280 is turned OFF whereas only the optical irradiation portion 232 is turned ON, on the contrary, there is established a mode, in which a portion of the light A emitted from the optical irradiation portion 232 is obliquely incident upon the internal cracking plane P of the grains 228 so that only the randomly reflected rays R2 reflected randomly on the internal cracking plane P is received by the light receiving portion 234.  In this mode, therefore, the light B to be received by the light receiving portion 234 is designated by B2…. The light receiving portion 234 for receiving both the transmitted light emitted from a light source 280 on the side of the later-described cover member 222 and transmitted through the grains 228 on the sample bed 226 and the reflected light emitted from the optical irradiation portion 232 and reflected by the grains 228. Moreover, the light receiving portion 234 of the scanning unit 230 is constructed to include color CCDs and to decompose the image of the grains 228, as placed on the sample bed 226, into the three RGB colors (i.e., the red, green and blue colors) thereby to read and output them to the client computer 14…(Thus, the opposite light emitting directions of the light source allows to generate respective images of the grains at two different directions or ends)].  
Regarding claims 9 and 17, Satake discloses a system and a method for assessing paddy rice grains[See Satake: Fig. 1 and col.  1 lines 5-9 regarding automatic inspection systems, and in particular relates to the automatic inspection of rice, other grains, or other products, and the determination of their size and/or broken content], the system and the method including: 
a tray configured to support the paddy grains[See Satake: Figs. 1, 3 and 6 regarding grain-conveyance tray 31 for supporting the grains.]; 
a light source arranged to transmit light through the paddy grains supported by the tray[See Satake: Figs. 1-2 and col. 6 lines 20-34 regarding The grains are illuminated while they are in the field of view of the light-sensing system 14 by the illumination system 13. Referring to FIGS. 1 and 2, the illumination system is above the tray and illuminates the grains and tray.], the light source operable in a first mode to cause light to be transmitted through the grains in a first direction / illuminating the paddy grain to cause light to be transmitted through the grain in a first direction, and simultaneously capturing a first image of the paddy grain [See Satake: Figs. 1-2 and col.  3 lines 25-33, col. 6 lines 20-34  and col. 7 lines 1-12regarding The grains are illuminated while they are in the field of view of the light-sensing system 14 by the illumination system 13. Referring to FIGS. 1 and 2, the illumination system is above the tray and illuminates the grains and tray. The reflected light is sensed by the light-sensing system 14… Lens 81 of the light-sensing system 14 directs light into a line-scan camera 82, which detects light reflected by the grains and tray.  Light reflected from the tray and grain is sensed by the in-line pixelated sensors. The outputs from the pixelated sensors are sequentially and repetitively scanned to obtain and extract the boundary of the image of each inspected grain by detection of the intensity of light received by the sensors... (The illumination system 13 is at least operable in one mode to illuminate one end of the grooves or troughs of the grain tray 31 to help capture at least one image by the line-scan camera 82).].
Satake does not explicitly disclose the light source operable in a second mode to cause light to be transmitted through the grains in a second direction opposite to the first direction / illuminating the paddy grain to cause light to be transmitted through the grain in a second direction opposite to the first direction, and simultaneously capturing a second image of the paddy grain.
However, Sato teaches the light source operable in a second mode to cause light to be transmitted through the grains in a second direction opposite to the first direction / illuminating the paddy grain to cause light to be transmitted through the grain in a second direction opposite to the first direction, and simultaneously capturing a second image of the paddy grain [See Sato: Figs. 2-29 and par. 105, 141, 150, 171-176 regarding examples of different optical irradiation modes. As shown in FIGS. 10A and 10B, however, there may be alternately arranged one-dimensional LED arrays 44A and 44B which have opposite light emitting directions. In this case, the grains are illuminated obliquely in two different directions so that their quality can be judged more effectively…  As shown in FIGS. 16A and 16B, however, the construction may be modified into such one (i.e., an eighth embodiment) that one-dimensional light emitting diode arrays 164 and 166 having opposite light emitting directions are alternately arrayed. In this modification, the grains 128 are irradiated obliquely with lights of two different directions so that their quality can be judged more effectively…  Further on, in  case only the light source 280 is turned ON, for example, there is established a mode, in which the light C emitted from the light source 280 is obliquely incident upon the internal cracking plane P of the grains 228 so that only the randomly reflected rays R1 reflected randomly on the internal cracking plane P are received by the light receiving portion 234. In this mode, therefore, the light B to be received by the light receiving portion 234 is designated by B1. In case the light source 280 is turned OFF whereas only the optical irradiation portion 232 is turned ON, on the contrary, there is established a mode, in which a portion of the light A emitted from the optical irradiation portion 232 is obliquely incident upon the internal cracking plane P of the grains 228 so that only the randomly reflected rays R2 reflected randomly on the internal cracking plane P is received by the light receiving portion 234.  In this mode, therefore, the light B to be received by the light receiving portion 234 is designated by B2…. The light receiving portion 234 for receiving both the transmitted light emitted from a light source 280 on the side of the later-described cover member 222 and transmitted through the grains 228 on the sample bed 226 and the reflected light emitted from the optical irradiation portion 232 and reflected by the grains 228. Moreover, the light receiving portion 234 of the scanning unit 230 is constructed to include color CCDs and to decompose the image of the grains 228, as placed on the sample bed 226, into the three RGB colors (i.e., the red, green and blue colors) thereby to read and output them to the client computer 14…(Thus, the opposite light emitting directions of the light source allows to generate respective images of the grains at two different directions or ends)].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Satake with Sato teachings by including “the light source operable in a second mode to cause light to be transmitted through the grains in a second direction opposite to the first direction / illuminating the paddy grain to cause light to be transmitted through the grain in a second direction opposite to the first direction, and simultaneously capturing a second image of the paddy grain” because this combination has the benefit of providing a multi-mode light source to the grain inspection system to have the capabilities of capturing images at different directions and/or different illumination modes or conditions.
Further on, when combined, Satake and Sato teach or suggest  a camera secured relative to the light source to allow capturing images of the paddy grains supported by the tray[See Satake: Fig. 1 and col.  3 lines 25-33 and col. 7 lines 1-12 regarding light-sensing system 14 and line-scan camera 82. See Sato: Figs. 2-29 and par. 105, 141, 150, 171-176 regarding The light receiving portion 234 for receiving both the transmitted light emitted from a light source 280 on the side of the later-described cover member 222 and transmitted through the grains 228 on the sample bed 226 and the reflected light emitted from the optical irradiation portion 232 and reflected by the grains 228. Moreover, the light receiving portion 234 of the scanning unit 230 is constructed to include color CCDs and to decompose the image of the grains 228, as placed on the sample bed 226, into the three RGB colors (i.e., the red, green and blue colors) thereby to read and output them to the client computer 14], the camera operable to capture a first image of the paddy grains simultaneously with the light source being operated in the first mode, and a second image of the paddy grains simultaneously with the light source being operated in the second mode[See Satake: Figs. 1-2 and col.  3 lines 25-33, col. 6 lines 20-34  and col. 7 lines 1-12regarding The grains are illuminated while they are in the field of view of the light-sensing system 14 by the illumination system 13. Referring to FIGS. 1 and 2, the illumination system is above the tray and illuminates the grains and tray. The reflected light is sensed by the light-sensing system 14… Lens 81 of the light-sensing system 14 directs light into a line-scan camera 82, which detects light reflected by the grains and tray.  Light reflected from the tray and grain is sensed by the in-line pixelated sensors. The outputs from the pixelated sensors are sequentially and repetitively scanned to obtain and extract the boundary of the image of each inspected grain by detection of the intensity of light received by the sensors... (The illumination system 13 is at least operable in one mode to illuminate one end of the grooves or troughs of the grain tray 31 to help capture at least one image by the line-scan camera 82).  See Sato: Figs. 2-29 and par. 105, 141, 150, 171-176 regarding examples of different optical irradiation modes. As shown in FIGS. 10A and 10B, however, there may be alternately arranged one-dimensional LED arrays 44A and 44B which have opposite light emitting directions. In this case, the grains are illuminated obliquely in two different directions so that their quality can be judged more effectively…  As shown in FIGS. 16A and 16B, however, the construction may be modified into such one (i.e., an eighth embodiment) that one-dimensional light emitting diode arrays 164 and 166 having opposite light emitting directions are alternately arrayed. In this modification, the grains 128 are irradiated obliquely with lights of two different directions so that their quality can be judged more effectively…  Further on, in  case only the light source 280 is turned ON, for example, there is established a mode, in which the light C emitted from the light source 280 is obliquely incident upon the internal cracking plane P of the grains 228 so that only the randomly reflected rays R1 reflected randomly on the internal cracking plane P are received by the light receiving portion 234. In this mode, therefore, the light B to be received by the light receiving portion 234 is designated by B1. In case the light source 280 is turned OFF whereas only the optical irradiation portion 232 is turned ON, on the contrary, there is established a mode, in which a portion of the light A emitted from the optical irradiation portion 232 is obliquely incident upon the internal cracking plane P of the grains 228 so that only the randomly reflected rays R2 reflected randomly on the internal cracking plane P is received by the light receiving portion 234.  In this mode, therefore, the light B to be received by the light receiving portion 234 is designated by B2…. The light receiving portion 234 for receiving both the transmitted light emitted from a light source 280 on the side of the later-described cover member 222 and transmitted through the grains 228 on the sample bed 226 and the reflected light emitted from the optical irradiation portion 232 and reflected by the grains 228. Moreover, the light receiving portion 234 of the scanning unit 230 is constructed to include color CCDs and to decompose the image of the grains 228, as placed on the sample bed 226, into the three RGB colors (i.e., the red, green and blue colors) thereby to read and output them to the client computer 14…(Thus, the opposite light emitting directions of the light source allows to generate respective images of the grains at two different directions or ends)]; and 
a processor communicatively coupled with the camera, and configured such that, responsive to receiving the first image and the second image, the processor is configured to identify a crack defined by any of the paddy grains represented in the first image and the second image / processing the first image and the second image to identify any crack defined by the paddy grain[See Satake: at least Figs. 1-9, col. 7 line 65 – col. 8 line 27, col. 8 line 38 – col. 9 line 30 regarding    FIG. 8 portrays the basic signal processing that is implemented in electronic circuitry and software in the processor unit 17, shown in FIG. 9. The video analog signals from the camera 82 are conditioned by signal conditioner 96. A digitizer 97 digitizes the analog signals. A data normalizer 98, which is responsive to calibration signals from a calibration circuit 99, can be implemented in analog and/or digital circuitry…One method to extract the features is to extract the boundary of the image of the inspected grain and then extract the measurements from this data. The grains are classified by comparing the extracted feature information with information contained in a look-up table. In the preferred embodiment, the classifier makes decisions from the grain feature data as to whether each grain is broken or not(identify a crack)… See Sato: at least Figs. 2-29 and par. 84-85, 89, 105, 141, 150, 159-163, 171-176 regarding As shown in FIG. 1, a grain quality judging system 10 of the present embodiment is constructed to include: a plurality of client computers 14 connected with a network 12 such as LAN; an administrative server computer 16; and a grain quality judging sample container 20 (as referred to FIG. 2)...  On the basis of the image information thus obtained, the quality judging treatment of the grains 228 is done. Specifically, an inter-image operating treatment is done by subtracting the reflected optical image (or the received signal value) from the transmitted/reflected optical image (or the received signal value). Therefore, the transmitted optical image (or the received signal value) is obtained so that the state (e.g., the cracked/broken face) of the grain inside can be read to find out the internally abnormal grains (e.g., the cracked rice kernels) 228 highly precisely.].
Regarding claim 7, Satake and Sato teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Satake teaches or suggest wherein the camera is secured operatively above the light source [See Satake: Fig. 1 and col.  3 lines 25-33 and col. 7 lines 1-12 regarding light-sensing system 14 and line-scan camera 82 being secured above the light manifolds 78 and 79.].  
Regarding claim 8, Satake and Sato teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Sato teaches or suggest including a second light source arranged proximally to the camera to allow illuminating the grain tray [See Sato: Figs. 2-29 and par. 105, 141, 150, 171-176 regarding in one of the different configurations of the lighting, a light source 280 and an optical irradiation portion 232 can be used. One of them can be interpreted as a second light source arranged proximally to the camera to allow illuminating the grain tray.]
Regarding claim 13, Satake and Sato teach all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim. Further on, Satake and Sato teach wherein responsive to identifying any crack defined by the paddy grains, the processor is configured to determine an output value relating to grain quality[See Satake: at least Figs. 1-9, col. 7 line 65 – col. 8 line 27, col. 8 line 38 – col. 9 line 30, col. 16 lines 26- 32 regarding  One method to extract the features is to extract the boundary of the image of the inspected grain and then extract the measurements from this data. The grains are classified by comparing the extracted feature information with information contained in a look-up table. In the preferred embodiment, the classifier makes decisions from the grain feature data as to whether each grain is broken or not(identify a crack)… it is seen that the grain inspection and analyzer system of the invention provides an accurate, consistent, and automated means to measure broken content of grains and other agricultural products. It can be used for quality control, for grading, in the optimization of a processing plant such as a rice mill, and can be incorporated as a key element in an automated process-control system. See Sato: at least Figs. 2-29 and par. 84-85, 89, 105, 141, 150, 159-163, 171-176 regarding As shown in FIG. 1, a grain quality judging system 10 of the present embodiment is constructed to include: a plurality of client computers 14 connected with a network 12 such as LAN; an administrative server computer 16; and a grain quality judging sample container 20 (as referred to FIG. 2)...  On the basis of the image information thus obtained, the quality judging treatment of the grains 228 is done. Specifically, an inter-image operating treatment is done by subtracting the reflected optical image (or the received signal value) from the transmitted/reflected optical image (or the received signal value). Therefore, the transmitted optical image (or the received signal value) is obtained so that the state (e.g., the cracked/broken face) of the grain inside can be read to find out the internally abnormal grains (e.g., the cracked rice kernels) 228 highly precisely.].
Regarding claim 14, Satake and Sato teach all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim. Further on, Sato teaches or suggests wherein the processor is further configured such that responsive to receiving the first image and the second image, the processor combines the images to obtain a third image and, responsive to obtaining the third image, determine a maturity of the paddy grains represented in the third image[See Sato: par. 29, 38, 96-97, 124, 158 regarding In case both the pieces of information on the grain inside and surface are to be extracted and judged, whether or not the above-specified conditions are satisfied may be decided on the individual pieces of information (or the image signals) on the grain inside and surface. If these conditions on the R/G/B are satisfied, moreover, it is judged that grains 128 are nondefective on the colors. If not, it is judged that the grains 128 are defective (i.e., dead, brown-colored, blue immature, colored by insect pest or unhulled) on the colors. For these nondefectives, however, the broken rice is judged by the area ratio (i.e., the larger or smaller number of pixels) (although the unhulled rice is also basically judged by the area ratio), and the cracked rice kernel is judged by reading the shadow (i.e., the abrupt change in lightness), as formed in the rice inside, by irradiating it with the oblique ray, as has been described hereinbefore. Thus, it is possible to grade the grains 128.…].  
Regarding claim 15, Satake and Sato teach all the limitations of claim 14, and are analyzed as previously discussed with respect to that claim. Further on, Sato teaches or suggests
wherein the processor is configured such that determining the maturity of the paddy grains includes the processor determining at least one of an opacity value and a colour value defined by the paddy grains represented in the third image[See Sato: par. 29, 38, 96-97, 124, 158 regarding  If not, it is judged that the grains 128 are defective (i.e., dead, brown-colored, blue immature, colored by insect pest or unhulled) on the colors. For these nondefectives, however, the broken rice is judged by the area ratio (i.e., the larger or smaller number of pixels) (although the unhulled rice is also basically judged by the area ratio), and the cracked rice kernel is judged by reading the shadow (i.e., the abrupt change in lightness), as formed in the rice inside, by irradiating it with the oblique ray, as has been described hereinbefore. Thus, it is possible to grade the grains 128.…].  
Regarding claim 16, Satake and Sato teach all the limitations of claim 15, and are analyzed as previously discussed with respect to that claim. Further on, Sato teaches or suggests
 wherein responsive to identifying any crack defined by the paddy grains, and the maturity of the paddy grains, the processor is configured to determine an output value[See Sato: at least Figs. 2-29 and par. 29, 38, 84-85, 89, 96-97, 105, 124, 141, 150, 159-163, 171-176 regarding  If not, it is judged that the grains 128 are defective (i.e., dead, brown-colored, blue immature, colored by insect pest or unhulled) on the colors. For these nondefectives, however, the broken rice is judged by the area ratio (i.e., the larger or smaller number of pixels) (although the unhulled rice is also basically judged by the area ratio), and the cracked rice kernel is judged by reading the shadow (i.e., the abrupt change in lightness), as formed in the rice inside, by irradiating it with the oblique ray, as has been described hereinbefore. Thus, it is possible to grade the grains 128...  On the basis of the image information thus obtained, the quality judging treatment of the grains 228 is done. Specifically, an inter-image operating treatment is done by subtracting the reflected optical image (or the received signal value) from the transmitted/reflected optical image (or the received signal value). Therefore, the transmitted optical image (or the received signal value) is obtained so that the state (e.g., the cracked/broken face) of the grain inside can be read to find out the internally abnormal grains (e.g., the cracked rice kernels) 228 highly precisely.].

10.	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Satake et al.(US 5,917,927)(hereinafter Satake) in view of Sato et al.(US 2003/0048927 A1)(hereinafter Sato) in further view of KASAI et al.(Machine translation of JP 2014052355 A)(hereinafter Kasai).
Regarding claim 10, Satake and Sato teach all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim.
Satake and Sato do not explicitly disclose wherein the processor is configured such that identifying a crack includes detecting edges defined by at least one of the first image and the second image, and determining if the edge relates to a crack.  
However, Kasai teaches wherein the processor is configured such that identifying a crack includes detecting edges defined by at least one of the first image and the second image, and determining if the edge relates to a crack[See Kasai: page 5, first 3 paragraphs regarding the discriminating unit 102b may use a known edge detection method in order to discriminate the shell cracking of glutinous rice based on the strength distribution of the glutinous rice grains in the long axis direction. For example, the determination unit 102b may detect an edge due to a crack in the body crack by extracting a vertical edge with respect to the major axis direction using the Sobel filter method. The determination unit 102b may store the determination result of the presence / absence of the torso crack in the determination result file 106b in association with the coordinate information of the detected intensity data, the time information, and the like].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Satake and Sato with Kasai teachings by including “wherein the processor is configured such that identifying a crack includes detecting edges defined by at least one of the first image and the second image, and determining if the edge relates to a crack” because this combination has the benefit of providing an edge detection method for determining a crack in the grains being examined.
Regarding claim 11, Satake, Sato and Kasai teach all the limitations of claim 10, and are analyzed as previously discussed with respect to that claim. Further on, Kasai teaches or suggests wherein the processor is configured such that determining if the edge relates to a crack includes the processor determining if the edge defines a property which exceeds a defined threshold[See Kasai: page 6, last 5 paragraphs regarding Then, when there is a horizontal position where the count number exceeds a predetermined threshold value (30 counts in this example), the determination unit 102b detects it as a body crack (MA-4 / MB-4 graph). As shown in the graph of MB-4, since a peak that greatly exceeds the threshold value 30 of the count number is detected between the horizontal positions 100 to 150, the determination unit 102b determines that the glutinous rice grains are cracked grains…].  
Regarding claim 12, Satake, Sato and Kasai teach all the limitations of claim 11, and are analyzed as previously discussed with respect to that claim. Further on, Kasai teaches or suggests wherein determining if the defined property exceeds a defined threshold includes: measuring at least one of: relative intensity of the edge and adjacent background; length of the edge; distance of the edge from a centroid of the associated paddy grain; angle of the edge relative to a longitudinal axis of the associated paddy grain; and position of the edge relative to a mid-point of the longitudinal axis; and comparing the at least one measured property to the defined threshold[See Kasai: page 6, last 5 paragraphs regarding  As shown in FIG. 5, first, the determination unit 102b extracts a vertical edge component from the original image MA-1 / MB-1 using a Sobel filter (binary image of MA-2 / MB-2). . In this example, in the original image, it is assumed that the long axis of the glutinous rice grain is horizontal and the crack is vertical, so the vertical edge component of the image is extracted, but in the original image, the length of the glutinous rice grain is extracted. When it is considered that the axis is vertical and the crack is horizontal, a horizontal edge component may be extracted.  Then, the determination unit 102b counts the number of white pixels detected as vertical edges for each horizontal position in the image MA-2 / MB-2 (MA-3 / MB-3). Note that the arrows of MA-3 / MB-3 indicate lines to be counted at a certain horizontal position.Then, when there is a horizontal position where the count number exceeds a predetermined threshold value (30 counts in this example), the determination unit 102b detects it as a body crack (MA-4 / MB-4 graph). As shown in the graph of MB-4, since a peak that greatly exceeds the threshold value 30 of the count number is detected between the horizontal positions 100 to 150, the determination unit 102b determines that the glutinous rice grains are cracked grains…].  

Allowable Subject Matter
11.	Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ana Picon-Feliciano/Examiner, Art Unit 2482


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482